Title: Editorial Note on the Pennsylvania Committee of Safety’s Regulations for Associators and Nonassociators, 26 August 1775
From: 
To: 


The drafting subcommittee appointed on August 3, to implement Congress’ plan for the militia, completed its work on the 25th. The next day the full committee debated, revised, and adopted its report, which endorsed the Congressional plan, encouraged nonassociators to enlist, requested from the county committee lists of those who had and had not joined, established rules for appointing officers and determining seniority, and set up guidelines for organizing companies and battalions. Again, as with the subcommittee’s articles of association (above, August 19), we have no evidence that Franklin contributed to these regulations.
